DECISION.
Whereas, The plaintiff applied to the District Court of Gruayama for a writ of certiorari to the Judge of the Municipal Court of Salinas for the purpose of having his name registered in the list of voters of the municipality of Santa *506Isabel, from -which, it was excluded by a’judgment of tbe said municipal court on September 29, 1914, and bis application for a writ of certiorari was denied by a judgment of October 8, 1914, from wbicb be appealed, tbe original records both of tbe Municipal Court of Salinas and of tbe District Court of G-uayama having been filed in tbe office of tbe secretary of tbis court;
WheReas, Tbe fiscal of tbis court has moved for dismissal of tbe appeal because a transcript of tbe record was not filed instead of tbe original records and because a decision 'of tbe said appeal would serve no practical purpose inasmuch as the general elections at wbicb tbe plaintiff desired to cast bis vote were held on November 3 last;
Whereas, According to subdivision 1 of section 295 of tbe Code of Civil Procedure, as amended by tbe Act of March 11, 1908, appeals from final judgments of district courts in special proceedings may be taken to tbis court, and therefore tbe decisions of district courts in special proceedings, like that of certiorari,, are appealable;' and there being no> provisions in tbe Act authorizing writs of certiorari, approved March 10, 1904, governing tbe prosecution of appeals in cer-tiorari proceedings, they must be governed by tbe rules applicable to ordinary appeals in civil actions;
Whereas, Pursuant to section 299 of tbe Code of Civil Procedure, as amended by Act No. 70 of March 9, 1911, considered in connection with rule 40 of this court, tbe record of an appeal shall consist of tbe certificate to be issued by tbe secretary of tbe court a quo or by tbe attorneys of the parties, of tbe judgment roll and of tbe notification of tbe appeal, and there is no provision by wbicb tbe original record of a certiorari proceeding may be sent up to tbis court in tbe place of tbe said certificate;
Whereas, Tbe general elections having been held on November 3 last, a decision of tbe present appeal would serve *507no practical purpose, for even supposing that it should be decided that the name of the plaintiff should be included in the list of voters of the municipality of Santa Isabel, he would be unable now to cast his vote;
Theb.e:fobe, In view of the legal provisions cited, section 303 of the Code of Civil Procedure, rules 58 and 60 of this-court and the jurisprudence laid down in the cases of Ex parte Sánchez et al., 20 P. R. R., 109; San Juan Hippodrome Co. v. Insular Racing Commission, 21 P. R. R., 1; Post et al. v. Veve et al., 21 P. R. R., 30, and The People v. Ramírez, decided November 30, 1914, the appeal taken by the plaintiff from the decision of the District Court of G-uayama of October 8, 1914, is dismissed, and it is ordered that the original record be returned to the lower court for such purposes as may follow.

Appeal dismissed.

Chief Justice Hernández and Justicés Wolf, del Toro, Al-dray and Hutchison concurred.